Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an imaging lens having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claims 1 (with claims 2-20 dependent on claim 1), an imaging lens consisting of, in order from an object side to an image side: a first lens group that has a positive refractive power; a second lens group that has a positive refractive power; and a third lens group that has a negative refractive power, wherein during focusing from an object at infinity to a closest object, the first lens group and the third lens group remain stationary with respect to an image plane, and the second lens group moves along an optical axis, wherein the first lens group includes a stop, and wherein the second lens group includes one or more cemented lenses in which a negative lens and positive lenses are cemented, and the number of the positive lenses included in the second lens group is equal to or greater than three.
The object of the claimed invention is to provide, for example, to provide an imaging lens, which is capable of imaging at a larger maximum imaging magnification while maintaining favorable aberration correction and advantageous for downsizing and high-speed focusing, and an imaging apparatus having the imaging lens.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 7-10-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to various arrangements for imaging lens systems, including a related U.S. Patent application (U.S. Patent Pub. 2021/0048652 A1) having a common Assignee:

	Hamanishi				U.S. Patent 5,007,720
	Aoki					U.S. Patent 5,272,566
	Ohshita				U.S. Patent 5,640,277
	Kitahara				U.S. Patent 6,445,511 B1

	Yamamoto				U.S. Patent 7,777,974 B2
	Watanabe et al			U.S. Patent 7,889,432 B2
	Uemura				U.S. Patent 8,390,943 B2
	Suzuki				U.S. Patent 8,587,880 B2
	Souma et al				U.S. Patent 8,767,319 B2
	Sun					U.S. Patent 9,746,638 B2
	Mouri et al				U.S. Patent Pub. 2011/0176215 A1
	Hosoi et al				U.S. Patent Pub. 2012/0212842 A1
	Katon et al				U.S. Patent Pub. 2014/0092271 A1
	Kubota				U.S. Patent Pub. 2014/0139931 A1
	Suzuki 				U.S. Patent Pub. 2014/0368926 A1
	Kurioka et al				U.S. Patent Pub. 2015/0268449 A1
	Suzuki				U.S. Patent Pub. 2016/0011404 A1			Fukuta				U.S. Patent Pub. 2017/0176709 A1
	Maruyama et al			U.S. Patent Pub. 2018/0372986 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EVELYN A LESTER/Primary Examiner
Art Unit 2872